Citation Nr: 0421305	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO), which denied the benefit sought on 
appeal.

The July 2002 RO decision noted above also denied service 
connection for status-post laceration with residuals of the 
left middle finger.  The appellant did not submit a notice of 
disagreement with the denial of this claim.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issue of entitlement to 
service connection for status-post laceration with residuals 
of the left middle finger is not currently before the Board 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During an April 2004 videoconference before the undersigned 
Board member, the veteran contended that he contracted 
hepatitis C due to specific incident of active duty, to 
include a claimed exposure to large amounts of blood while 
working with wounded in Vietnam, and a lacerated finger 
during that time.  He also admits to intravenous drug use but 
adds that such was confined to 1992.  

An August 2001 statement from the veteran's private treating 
physician provides that, in the physician's opinion, it was 
very likely that the veteran contracted hepatitis C at least 
20 years earlier, which  led to chronic liver failure with 
cirrhosis necessitating a July 1997 liver transplant.

In May 2002, the RO attempted to obtain a VA medical opinion 
as to whether it was at least as likely as not that the 
veteran contracted hepatitis C during or as a result of 
service.  The clinic director of the Denver VA Medical Center 
(VAMC) noted that in order to give a reasoned and fair 
opinion regarding the date and etiology of the veteran's 
hepatitis C, treatment records from 1971 through 1976 must be 
obtained.  When the records were available, the exam request 
could be resubmitted.  Thereafter, the RO again denied the 
veteran's claim.

Despite the conclusion by the clinic director at the Denver 
VM Medical Center, the Board finds that the evidence of 
record requires a VA opinion.  The medical opinion by the 
private treating physician constitutes competent evidence 
that the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability predated the veteran's intravenous drug use.  With 
no other apparent risk factor other than possibly one or more 
of those alleged by the veteran as occurring during service, 
the Board finds that the evidence at least raises a suspicion 
that his hepatitis may be associated with service.  The 
claims file does not contain sufficient medical evidence for 
VA to make a decision on the claim.  As a result, it is 
necessary for VA to obtain a medical opinion in order to make 
a decision on the veteran's claim for service connection for 
hepatitis C.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

In finding that an opinion based on the evidence currently of 
record is warranted,  the Board observes that the veteran 
claims that the shots he received prior to going to Vietnam, 
his contact with blood while active duty, and a cut finger at 
a dump during service are possible causes of his hepatitis C.  
Although no lacerations are apparent, the service medical 
records show that the veteran sustained numerous injuries 
while on active duty, to include a finger injury.  Moreover, 
while he has a history of intravenous drug abuse, the private 
physician's opinion noted above places the onset date of the 
veteran's hepatitis before the drug use.  Under these 
circumstances, the question to be presented to the 
appropriate physician is as follows: Given the history as 
presented by the veteran, to include receiving immunization 
shots and the minor trauma sustained during service, and 
alleged exposure to blood while on active duty, is it at 
least as likely as not (50 percent or more likelihood) that 
the veteran's hepatitis C began during or as the result of 
some incident of active duty.  

It is also apparent to the Board that the veteran has not 
been advised to provide any evidence in his possession that 
pertains to his claim.  38 C.F.R. § 3.159(b)(1).

In light of the foregoing, the Board finds that this case 
must be REMANDED to the RO for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The RO should obtain a medical 
opinion by an appropriate VA physician 
regarding the etiology of and approximate 
onset date for the veteran's hepatitis C.  
The claims file must be made available to 
and reviewed by the clinician in 
conjunction with the opinion.  The 
physician is requested to review the 
August 2001 statement from the veteran's 
private treating physician that it was 
very likely that the veteran contracted 
hepatitis C at least 20 years earlier, 
the veteran's history of receiving 
multiple immunization shots prior to 
going to Vietnam, his alleged exposure to 
blood while working with wounded in 
Vietnam, the multiple incidents of minor 
trauma documented in the service medical 
records, and the veteran's history of 
intravenous drug use, claimed as 
occurring only in 1992.   

Following consideration of the veteran's 
history noted above and a review of the 
relevant medical evidence in the claims 
file, the physician is requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran contracted hepatitis C during 
service or as the result of some incident 
of active duty.  The examiner is asked to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinions without resort to 
speculation, he or she should so state.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  Then, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for hepatitis C.  If 
the decision is adverse to the veteran, 
he and his representative should be 
provided an SSOC.  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



